

Exhibit 10.1
Generex Biotechnology Corporation
33 Harbour Square, Suite 202
Toronto, Ontario
Canada M5J 2G2


May 30, 2011


"STRICTLY PRIVATE & CONFIDENTIAL"


Amarantus BioSciences, Inc.
c/o The Parkinson’s Institute
675 Almanor Avenue
Sunnyvale, CA 94085
Attention:             Mr. Gerald E. Commissiong,
Chief Operating Officer


Dear Sirs:


Re:         Intellectual Properties Licensing and Collaboration Arrangements


This letter agreement sets forth our agreement and understanding as to the
essential terms of the intellectual property licensing arrangements
(collectively, the “Transaction”) between Generex Biotechnology Corporation
(“Generex”) and Amarantus BioSciences, Inc. (“Amarantus”).  The parties intend
this letter agreement to be binding and enforceable, and that it will inure to
the benefit of the parties and their respective successors and assigns.


The Transaction Parties


 
1.
Generex.  Generex is a corporation incorporated under the laws of the State of
Delaware, USA, the common stock of which is traded on the Over-the-Counter
Bulletin Board (the “OTCBB”) under the symbol “GNBT.OB”.



 
2.
Amarantus.  Amarantus is a corporation incorporated under the laws of the State
of Delaware, USA, the common stock of which is traded on the OTCBB under the
symbol “JKIK.OB” (which symbol may be changed prior to the Closing Date (as that
term is hereinafter defined)).


 
Page | 1

--------------------------------------------------------------------------------

 


The Transaction Technologies


 
3.
Generex Technologies.  Generex and its wholly-owned subsidiaries are the sole
legal and beneficial owners of certain patented and other intellectual
properties in respect of buccal drug delivery technologies (collectively, the
“Generex Technologies”).  The patents included in the Generex Technologies are
listed in Exhibit “A” annexed hereto.



 
4.
Amarantus Technologies.  Amarantus is the sole legal and beneficial owner of
patented and other intellectual properties in respect of (A) Mescencephalic
Astrocyte-Derived Neurotrophic Factor (MANF) (AMBH-001) and molecules derived
therefrom, and (B) the PhenoGuard™ process for the immortalization of mammalian
cells that retain the phenotype of their parent cells (collectively, the
“Amarantus Technologies”).  The patents included in the Amarantus Technologies
are listed in Exhibit “B” annexed hereto.



The Intellectual Properties Licensing & Collaboration Arrangements


 
5.
License.  Generex will grant to Amarantus an exclusive worldwide license (the
“License”) for the clinical & regulatory development and commercialization of
the Generex Technologies in connection with any and all therapeutic applications
of the Amarantus Technologies; provided that the License will not apply to the
Diabetes Field (as that term is hereinafter defined) (the “License Field”).



 
6.
Amarantus License Obligations.  In connection with the License, Amarantus will,
in its sole discretion and at its sole expense, design, develop, implement, and
diligently prosecute clinical & regulatory programs for United States Food and
Drug Administration (FDA) approval (and approvals from equivalent foreign
governmental agencies) for the commercial sale (“Approvals”) of products
utilizing the Generex Technologies in the License Field (“Products”).



 
7.
Generex License Obligations.  In connection with FDA applications by Amarantus
for Approvals, Generex will, at its sole expense, provide commercially
reasonable assistance to Amarantus in respect of:  the design, review and
refinement of non-clinical and clinical trial protocols and quality studies;
and, review and refinement of FDA applications for Approvals.



 
8.
Ownership of Intellectual Property (License).  In the event of any improvements
to, or derivatives of, the Generex Technologies are achieved pursuant to or
under the auspices of the License, any and all such improvements or derivates
will be the sole and exclusive property of Generex and will be included as
Generex Technologies under the License (for no additional consideration).


 
Page | 2

--------------------------------------------------------------------------------

 


 
9.
Research & Development Collaboration.  Generex and Amarantus will design,
implement, and diligently pursue a collaboration (the “Collaboration”) for the
research and development of the Amarantus Technologies for indications and
therapeutics (“Indications”) in respect of diabetes mellitus, including
glyco-metabolic and lipo-metabolic dysfunction and other medical complications
attributable to diabetes mellitus (collectively, the “Diabetes Field”).  The
Indications will include, but will not be limited to, the following
indications:  diagnostics for beta-cell dysfunction; diabetes mellitus
biomarkers; kidney disease attributable to diabetes mellitus; neuropathy
attributable to diabetes mellitus; and, beta-cell islet transplantation,
preservation, and regeneration.



 
10.
Collaboration Programs.  The specific Indications to be pursued in the
Collaboration will be chosen by Generex in its sole discretion, but with
consultation with Amarantus.  Non-clinical, clinical, quality, and regulatory
Collaboration programs for Indications, including, without limitation,
non-clinical and clinical trial protocols, will be designed jointly by Generex
and Amarantus.



 
11.
Amarantus Collaboration Obligations.  In connection with the Collaboration,
Amarantus will, at its sole expense: allow and make available the Amarantus
Technologies for unrestricted use in the Collaboration, including, without
limitation, any and all know-how and data; and, provide commercially reasonable
assistance to Generex in respect of (a) the design, review and refinement of
non-clinical, clinical, quality, and regulatory programs for Indications,
including, without limitation, clinical trial protocols, and (b) review and
refinement of FDA submissions.



 
12.
Generex Collaboration Obligations.  Generex will fund direct expenditures
incurred in respect of the Collaboration in accordance with the Budget (as that
term is hereinafter defined) to a maximum aggregate amount of Five Million
United States Dollars (US$5,000,000) over the course of a period of three (3)
years following the Closing Date in accordance with a budget to be jointly
agreed upon by Generex and Amarantus on or before the Closing Date (the
“Budget”).  Generex and Amarantus will work jointly to establish the Budget,
timelines, and Collaboration protocols prior to the Closing Date.  Generex will
provide the initial funding called for by the Budget within thirty (30) days of
the Closing Date.



 
13.
Collaboration Commercialization Option.  Generex will have options (each a
“Collaboration Option”) to acquire exclusive or non-exclusive Indication
commercialization licenses for the Amarantus Technologies in the Diabetes Field
(“Collaboration Licenses”) from Amarantus for up to three (3) Indications funded
by Generex pursuant to the Collaboration in consideration of the payment of
commercially reasonable consideration.  The terms of any Collaboration Licenses
will be commercially reasonable and fairly reflect the nature of the Indication,
the relative contributions of the parties to the Indication, the risks incurred
by Generex in respect of the Indication, the costs required to commercialize the
Indication, and the anticipated benefits to be gained from the particular
Collaboration License.  A Collaboration Option must be exercised within six (6)
months following the filing of a patent or other intellectual property
protection application in respect of the Indication.  Exercise of a
Collaboration Option will initiate a good faith negotiation period that expires
six (6) months after the exercise of the Collaboration Option.


 
Page | 3

--------------------------------------------------------------------------------

 


 
14.
Ownership of Intellectual Property (Collaboration).   In the event of any
improvements to, or derivatives of, the Generex Technologies are achieved
pursuant to or under the auspices of the Collaboration, any and all such
improvements or derivatives will be the sole and exclusive property of Generex
(subject to the License).  In the event of any improvements to, or derivatives
of, the Amarantus Technologies are achieved pursuant to or under the auspices of
the Collaboration, any and all such improvements or derivatives will be the sole
and exclusive property of Amarantus (subject to any Collaboration
Licenses).  Subject to the foregoing, any discovery, development, invention
(whether patentable or not), improvement, work of authorship, formula, process,
composition of matter, formulation, method of use or delivery, specification,
computer program or model and related documentation, know-how or trade secret,
that is conceived and/or made pursuant to or under the auspices of the
Collaboration will be owned jointly by Generex and Amarantus (“Joint
Intellectual Property”).  Provided that in no event will the following be Joint
Intellectual Property:  intellectual properties related solely to the
immortalization processes included in the Amarantus Technologies (referred to as
“PhenoGuard”) to the extent that the same does not include any Generex
Technologies.



 
15.
Joint Intellectual Property Commercialization License Options (“JIP
Options”).  Amarantus will have a JIP Option to acquire an exclusive or
non-exclusive commercialization license from Generex for any Joint Intellectual
Property that is not the subject of any Collaboration Licenses in consideration
of the payment of commercially reasonable consideration.  Generex will have a
JIP Option to acquire an exclusive or non-exclusive  commercialization license
from Amarantus for any Joint Intellectual Property that is not the subject of
any Collaboration Licenses in consideration of the payment of commercially
reasonable consideration.  Provided that, in the event that Generex has acquired
Collaboration Licenses for three (3) Indications, Amarantus will have a right of
first refusal in respect of the exercise thereafter by Generex of any JIP
Option   The terms of any such JIP Option licenses will be commercially
reasonable and fairly reflect the nature of Joint Intellectual Property being
licensed, the relative contributions of the parties to such Joint Intellectual
Property, the relative risks incurred by the parties in respect of such Joint
Intellectual Property, the costs required to commercialize such Joint
Intellectual Property, and the anticipated benefits to be gained from the
particular JIP Option license.  Any JIP Option must be exercised within six (6)
months following the filing of a patent or other intellectual property
protection application in respect of the relevant Joint Intellectual
Property.  Exercise of a JIP Option will initiate a good faith negotiation
period that expires six (6) months after the exercise of the JIP Option.


 
Page | 4

--------------------------------------------------------------------------------

 


License Fees, Milestone Payments, & Royalties Payments


 
16.
License Fee.  Amarantus will pay to Generex an up-front non-refundable license
fee in respect of the License of Ten Million United States Dollars
(US$10,000,000) (the “License Fee”).



 
17.
Amarantus Stock.  Subject to the strictures and requirements set forth in
paragraph 18 hereof, the License Fee will be satisfied in whole, or in part, as
the case may be, by the issuance by Amarantus to Generex of shares of Amarantus
common stock (the “Amarantus Stock Consideration”).  Subject to the strictures
set forth in paragraph 18 hereof, the number of shares of Amarantus common stock
comprising the Amarantus Stock Consideration will be equal to the number of
shares of Amarantus common stock determined by dividing 10,000,000 by the
average closing price of the Amarantus common stock on the OTCBB (and/or such
other exchange on which the Amarantus stock may be traded at the relevant time)
for the ten (10) trading days immediately preceding the Closing Date (as that
term is hereinafter defined) (adjusted for any forward stock splits, reverse
stock splits, or other transactions of similar import) (the “Closing Date
Conversion Price”).



 
18.
Amarantus Stock Consideration Cap.  In the event that the number of shares of
the Amarantus Stock Consideration exceeds 9.99% of the number of issued and
outstanding shares of Amarantus common stock as at the Closing Date: (A) the
number of shares issued to Generex by Amarantus on the Closing Date in respect
of the Amarantus Stock Consideration will be equal to 9.99% of the number of
issued and outstanding shares of Amarantus common stock as at the Closing Date
(the “Closing Date Amarantus Stock Consideration”); and (B) on the Closing Date
Amarantus will execute and deliver to Generex a promissory note (the “Promissory
Note”) evidencing the obligation of Amarantus to pay to Generex that portion of
the License Fee not represented by the Amarantus Stock Consideration issued to
Generex on the Closing Date.  Provided, however, that if:  (i) the Closing Date
Amarantus Stock Consideration constitutes less than Seven Million One Hundred
Twenty Five Thousand (7,125,000) shares of Amarantus common stock; or, (ii) the
aggregate principal amount of the Promissory Note is greater than Five Million
United States Dollars (US$5,000,000), then Generex will be entitled in its sole
discretion to terminate this letter agreement on the Closing Date by written
notice to Amarantus whereupon Generex and Amarantus will be released from their
respective obligations hereunder.  On the Closing Date, Amarantus will deliver
to Generex a stock certificate evidencing the aggregate Closing Date Amarantus
Stock Consideration registered in the name of Generex; Generex acknowledges that
such stock certificate will include standard restrictive legends.


 
Page | 5

--------------------------------------------------------------------------------

 


 
19.
Promissory Note.  The Promissory Note will have a term of three (3) years
commencing on the Closing Date and will bear interest at eight percent (8%) per
annum, accrued monthly, and calculated and payable on the maturity
date.  Amarantus may, upon five (5) business day’s prior written notice (a
“Prepayment Notice”) to Generex, prepay all or any portion of the Promissory
Note from time to time (any such prepayment to be applied firstly in respect of
accrued and unpaid interest) (a “Prepayment”).  Generex may elect, upon written
notice to Amarantus within two (2) business days of receipt by Generex of a
Prepayment Notice, to take all or any portion of the amount payable by Amarantus
pursuant to the Prepayment Notice in shares of Amarantus common stock valued at
the Post-Closing Conversion Price (as if the date of the Prepayment was a
Conversion Date).



 
20.
Promissory Note Conversion.  At any time, and from time to time, following the
eighteen (18) month anniversary of the Closing Date, Generex will be entitled,
upon five (5) trading days’ notice to Amarantus, to effect a conversion (a
“Conversion”) of all or any portion of the outstanding balance of principal and
interest then due under the Promissory Note into shares of Amarantus common
stock; provided that:  (a) as at the effective date of any Conversion (the
“Conversion Date”), Generex will not, following the Conversion, be the
beneficial owner of more than 9.99% of the number of issued and outstanding
shares of Amarantus common stock as at the Conversion Date (and Generex will
provide to Amarantus a certification of its beneficial ownership of shares of
Amarantus common stock in respect of each Conversion); and, (b) the aggregate
number of shares of Amarantus common stock issuable pursuant to Conversions in
any period of ninety (90) days will not constitute more than 4.99% of the number
of issued and outstanding shares of Amarantus common stock as at the Conversion
Date.  The number of shares of Amarantus common stock issued in respect of a
Conversion will be equal to the number of shares of Amarantus common stock
determined by dividing the amount of principal and/or interest being converted
in the Conversion by the price determined by the following formula (the
“Post-Closing Conversion Price”):  the lesser of (A) an amount equal to four (4)
times the Closing Date Conversion Price; and, (B) the greater of:  (x) the
Closing Date Conversion Price; and, (y) the price that is equal to eighty
percent (80%) of the average closing price of the Amarantus common stock on the
OTCBB (and/or such other exchange on which the Amarantus stock may be traded at
the relevant time) for the five (5) trading days immediately preceding the
Conversion Date.



 
21.
Investment Intent.  Generex confirms that the Closing Date Amarantus Stock
Consideration and any shares of Amarantus common stock acquired pursuant to a
Conversion or a Prepayment will be acquired by Generex for investment and that
Generex will not offer, sell, or otherwise dispose of such securities except
pursuant to registration under the Securities Act of 1933, as amended, or
pursuant to an available exemption for such registration.


 
Page | 6

--------------------------------------------------------------------------------

 


 
22.
Registration of Amarantus Stock Consideration.  On or before the earlier
of:  (a) the date that is six (6) months following the date of this letter
agreement; and (b) the date upon which Amarantus files a registration statement
in respect of a private placement or public offering of its securities following
the date hereof, Amarantus will prepare and file a registration statement (the
“Registration Statement”) with the United States Securities and Exchange
Commission (SEC) for the registration for public resale of the Amarantus Stock
Consideration, including, for greater certainty, any shares of Amarantus common
stock issuable pursuant to  Conversion and Prepayment (collectively, the
“Registrable Securities”), for public resale (including, without limitation, the
issuance by Generex of all or any portion of the Registrable Securities to the
Generex stockholders as a stock dividend) and will use its best and reasonable
efforts to cause the Registration Statement to become and stay effective of a
period of not less than two (2) years.



 
23.
Royalties re Gross Sales.  Amarantus will pay to Generex a cash royalty equal to
ten percent (10%) of Amarantus’ gross sales of Products worldwide (“Gross
Sales”), such royalty to be calculated and payable quarterly.



 
24.
Milestone Payments re Gross Sales.  Amarantus will pay to Generex cash milestone
payments in respect of Gross Sales as follows:



 
a.
Two Million United States Dollars (US$2,000,000), payable within thirty (30)
days of the end of the calendar quarter in which Amarantus first realizes an
aggregate of Forty Million United States Dollars (US$40,000,000) in Gross Sales;



 
b.
Two Million United States Dollars (US$2,000,000), payable within thirty (30)
days of the end of the calendar quarter in which Amarantus first realizes an
aggregate of Eighty Million United States Dollars (US$80,000,000) in Gross
Sales; and



 
c.
Two Million United States Dollars (US$2,000,000), payable within thirty (30)
days of the calendar quarter in which Amarantus first realizes an aggregate of
One Hundred Seventy Million United States Dollars (US$170,000,000) in Gross
Sales.



 
25.
Royalties re Licensing Pre-Oral-lyn.  In the event that Amarantus enters into
any licensing or sub-licensing arrangements (a “Product Licensing Arrangement”)
in respect of the commercialization of any Products prior to the date of receipt
by Generex of FDA approval of the commercial sale of Generex Oral-lyn™,
Generex’s proprietary buccal insulin spray product (“Oral-lyn”), Amarantus will
pay to Generex cash royalty payments as follows:



 
a.
for a Product Licensing Arrangement in respect of a Product in respect of which
no Phase 1 clinical trial has been completed, an amount equal to two percent
(2%) of any and all amounts received by Amarantus in respect of that Product
Licensing Arrangement (including, without limitation, license fees, royalties,
milestone payments, and any other fees or payments) (“License Income”), payable
within thirty (30) days of Amarantus’ receipt thereof;


 
Page | 7

--------------------------------------------------------------------------------

 


 
b.
for a Product Licensing Arrangement in respect of a Product in respect of which
a Phase I clinical trial has been completed but no Phase 2b clinical trial has
been completed, an amount equal to three percent (3%) of any and all License
Income received by Amarantus in respect of that Product Licensing Arrangement,
payable within thirty (30) days of Amarantus’ receipt thereof; and



 
c.
for a Product Licensing Arrangement in respect of a Product in respect of which
a Phase 2 clinical trial has been completed but no Phase 3 clinical trial has
been completed, an amount equal to four percent (4%) of any and all License
Income received by Amarantus in respect of that Product Licensing Arrangement,
payable within thirty (30) days of Amarantus’ receipt thereof.



 
26.
Royalties re Licenses Post-Oral-lyn.  In the event that Amarantus enters into
any Product Licensing Arrangement following the date upon which Generex receives
FDA approval for the commercial sale of Oral-lyn, Amarantus will pay to Generex
cash royalty payments equal to six percent (6%) of any and all amounts received
by Amarantus in respect of any such Product Licensing Arrangement, payable
within thirty (30) days of Amarantus’ receipt thereof.



 
27.
Generex Obligations re Product Licensing Arrangements.  Generex will provide all
commercially reasonable cooperation to Amarantus in respect of the negotiation
and establishment of any Product Licensing Arrangements, including, without
limitation: third party confidential due diligence investigations in respect of
Generex and the Generex Technologies; and, the execution, delivery, and
performance of commercially reasonable sub-licenses in respect of the Generex
Technologies.



General Matters


 
28.
Transaction Documentation.  On the Closing Date, the parties will execute and
deliver any and all documentation required to evidence the Transaction.



 
29.
Closing Date.  The Transaction closing date (the “Closing Date”) will be no
later than July 15, 2011.



 
30.
Confidentiality.  This letter agreement and the Transaction are subject to the
reciprocal confidential disclosure agreement made as of the 25th day of January,
2011 executed and delivered by the parties.


 
Page | 8

--------------------------------------------------------------------------------

 


 
31.
Board Approvals.  Generex represents and warrants to Amarantus that:  the Board
of Directors of Generex has approved and authorized the execution, delivery, and
performance of this letter agreement by Generex; and, no third party consents
are required in respect of the execution, delivery, and performance of this
letter agreement by Generex.  Amarantus represents and warrants to Generex
that:  the Board of Directors of Amarantus has approved and authorized the
execution, delivery, and performance of this letter agreement by Amarantus; and,
no third party consents are required in respect of the execution, delivery, and
performance of this letter agreement by Amaranus (other than the SEC’s
declaration of the effectiveness of the Registration Statement).



 
32.
Public Announcements.  All press releases and other public announcements or
filings related to the Transaction will be agreed to and prepared jointly by
Generex and Amarantus.  Neither party will issue a public announcement in
respect of the Transaction without the prior written consent (which may be
effected via email) of the other party.



 
33.
Expenses.  All costs and expenses incurred in respect of this letter agreement
and the Transaction, including legal and accounting charges, will be paid by the
party which incurs the same.



 
34.
Exclusive Dealing.  Until the Closing Date, neither party will enter into any
agreement, discussion, or negotiation with, or provide information to, or
solicit, encourage, entertain, or consider any inquiries or proposals from, any
other party with respect to any transaction that conflicts with the Transaction.



[signature page follows]

 
Page | 9

--------------------------------------------------------------------------------

 


If you are in agreement with the terms of this letter agreement, please sign in
the space provided below and return a scanned signed copy to Mark Fletcher at
mfletcher@generex.com by the close of business on May 30, 2011.  Upon receipt of
a signed copy of this letter, we will proceed to consummate the Transaction in a
timely manner.
 

 
Yours truly,
     
Generex Biotechnology Corporation
     
/s/ Mark A. Fletcher
 
Name: 
Mark A. Fletcher
 
Title:
President & Chief Executive Officer
         
/s/ John P. Barratt
 
Name:
John P. Barratt
 
Title:
Chairman of the Board



AGREED THIS 30TH DAY OF MAY, 2011.



 
Amarantus BioSciences, Inc.
     
/s/ Martin D. Cleary
 
Name: 
Martin D. Cleary
 
Title:
Chairman & Chief Executive Officer

 
 
Page | 10

--------------------------------------------------------------------------------

 